DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barth (2004/0085738).
Regarding Claim 1: Barth teaches an enclosure for an electronic device (figs. 4-5 and 10-11) comprising first (902) and second (904) housing portions adapted to be joined together by a retention member (1050) received in a passageway at least partially formed by portions of each of the first and second housing portions (figs. 4-5 and 10-11), the passageway extending longitudinally along at least a portion of a periphery of an internal chamber of the enclosure (figs. 4-5 and 10-11), wherein the retention member restricts separation of the first and second housing portions when received in the passageway (paragraph [0064]).
Regarding Claim 2: Barth teaches the first and second housing portions included mating structures (1002,1022,1028), said mating structures at least partially forming the passageway (figs. 4-5 and 10-11).
Regarding Claim 3: Barth teaches each mating structure includes a flange and a channel (figs. 4-5 and 10-11), said flange and channel of a first mating structure of the first housing portion adapted to mate with a corresponding channel and flange, respectively, of a second mating structure associated with the second housing portion (figs. 4-5 and 10-11).
Regarding Claim 4: Barth teaches a surface of the flange and a surface of the channel of each mating structure forms at least a portion of the passageway (figs. 4-5 and 10-11).
Regarding Claim 5: Barth teaches the passageway has a circular cross-section, and each of the first and second housing portions includes a semi-circular recess that together form at least a portion of the passageway (figs. 4-5 and 10-11).
Regarding Claim 6: Barth teaches the passageway is centered on a parting line of the first and second housing portions (figs. 4-5 and 10-11), and wherein the mating structures form a labyrinth interface between the first and second housing portions (figs. 4-5 and 10-11 show the turns of the finger connections therefore formation a labyrinth interface).
Regarding Claim 7: Barth teaches a sealing element (906) located outwardly of the passageway, the sealing element extending continuously about a periphery of the enclosure (paragraph [0064).
Regarding Claim 10: Barth teaches further comprising an aperture extending from the passageway to an exterior of the enclosure (figs. 4-5 and 10-11), the aperture providing a pathway for insertion of the retention member into the passageway from an exterior of the enclosure, and further comprising a closure member (402) for closing the aperture (figs. 4-5 and 10-11).
Regarding Claim 11: Barth teaches the retention member is removable from the passageway to enable separation of the first and second housing portions (figs. 4-5 and 10-11).
Regarding Claim 12: Barth teaches the retention member includes a first portion retained in the first housing portion (section that attaches to 902) and a second portion (section that attaches to 904) retained in the second housing portion (figs. 4-5 and 10-11), the first and second portions of the retention member being semi-cylindrical in shape (figs. 4-5) to thereby form the generally cylindrical retention member when the first housing portion and the second housing portion are assembled to form the passageway (figs. 4-5 and 10-11).
Regarding Claim 13: Barth teaches in combination with an electronic device (figs. 4-5 and 10-11).
Regarding Claim 14: Barth teaches a method of assembling an enclosure for an electronic device comprising assembling a first (902) and a second (904) housing portion together to form an interior chamber (figs. 4-5 and 10-11) for the electronic device (figs. 4-5 and 10-11), and installing a retention member (1050) into a passageway at least partially formed by the first and second housing members (figs. 4-5 and 10-11), the passageway extending longitudinally along at least a portion of a periphery of an internal chamber of the enclosure (figs. 4-5 and 10-11), wherein the retention member restricts separation of the first and second housing members (figs. 4-5 and 10-11 and paragraph [0064]).
Regarding Claim 15: Barth teaches the enclosure includes an aperture in communication with the passageway (figs. 4-5 and 10-11) and opening to an exterior of the enclosure (figs. 4-5 and 10-11), and further comprising installing the retention member in the passageway via the aperture (figs. 4-5 and 10-11).
Regarding Claim 16: Barth teaches further comprising installing a closure member (402) in the aperture after insertion of the retention member (figs. 4-5 and 10-11).
Regarding Claim 17: Barth teaches the first and second housing portions included mating structures (1002,1022,1028), wherein each mating structure includes a flange and a channel (figs. 4-5 and 10-11), said flange and channel of a first mating structure of the first housing portion adapted to mate with a corresponding channel and flange, respectively, of a second mating structure associated with the second housing portion (figs. 4-5 and 10-11).
Regarding Claim 18: Barth teaches further comprising engaging the mating structures prior to insertion of the retention member in the passageway (figs. 4-5 and 10-11).
Regarding Claim 19: Barth teaches further comprising applying a compressive force to the first and second housing portions to align respective surfaces thereof forming the passageway (figs. 4-5 and 10-11), and inserting the retention member into the passageway while maintaining the application of the compressive force (figs. 4-5 and 10-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth (2004/0085738) as applied to the claims above.
Regarding Claim 9: Barth lacks a specific teaching of the retention member includes a ball-chain.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Barth by having the retention member includes a ball-chain in order to allow for a better more secure connection between the first and second housings which in turn would decrease the chances of damage to the components of the apparatus, wherein this would be accomplished merely by changing the shape of the already disclosed elements of the apparatus wherein it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841